COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-272-CV

SONG SARAH MICHAELS                                              APPELLANT

                                        V.

US BANK, N.A., TRUSTEE                                             APPELLEE

                                    ------------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Song Sarah Michaels’s appellate brief was initially due

November 12, 2008.        After receiving numerous extensions, Appellant was

given a final briefing deadline of April 22, 2009.

      On May 11, 2009, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless




      1
          … See Tex. R. App. P. 47.4.
appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal.

      Appellant filed a response on May 26, 2009, entitled “A Plea for

Continuance of the Appeal Case,” admitting that she had received our May 11

letter on May 12 but did not open it until May 21. She contends that she had

drafted a brief but could not find the main post office in Dallas in time to file her

brief, so she chose not to file it nor did she submit it with her response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b). Additionally, we

deny appellant’s pending “Motion To Invalidate The Foreclosure.” 2




                                             PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 4, 2009




      2
      … We have previously denied the latter half of that motion entitled
“Motion To Suspend The Eviction Process” on December 3, 2008.

                                         2